DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devon (US 9,687,837) in view of Brammer (US 8,513,469).
The claims are drawn to a process for slowing deactivation of a catalyst and/or tetraphosphine usage in a hydroformylation process by adding a monophosphine to the reaction zone.
Devon teaches a hydroformylation process wherein an olefin, e.g. propylene, is hydroformylated in the presence of a catalyst comprising rhodium and a tetraphosphine 
Devon does not teach the addition of a monophosphine to the reaction zone; however, Brammer teaches hydroformylation with a metal/bidentate phosphite ligand system, and also teaches that the ligand may contain higher than 3 phosphite groups, and teaches that monophosphines, such as triphenylphosphine, may be added to the reaction zone in order to improve the stability of the rhodium/phosphite catalyst system taught therein, wherein each ligand is added in a quantity of at least 2 moles per mole of transition metal (abstract; col. 9 and 10).
Although Devon teaches polydentate phosphines, and Brammer teaches polydentate phosphites as the ligand used in rhodium-catalyzed hydroformylations, both types of ligands are known to be useful in hydroformylation processes, and both references suggest the metal/organophosphorus catalyst systems used in such reactions may be subject to loss of activity and deactivation due to reactions conditions of the hydroformation process.  To that end, the examiner finds it would have been obvious to one of ordinary skill in the art to add a monophosphine, such as triphenylphosphine, as taught by Brammer, to the reaction zone taught in the Devon process, since Brammer teaches that monophosphines help to stabilize the catalyst/ligand system in such hydroformylation processes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.